Citation Nr: 0813363	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for Paget's disease of 
the lumbar spine.

2.	Entitlement to service connection for acute back strain.

3.	Entitlement to service connection for cramps and pain of 
the right leg and hip.

4.	Entitlement to service connection for cramps and pain of 
the left leg and hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
December 1950 and from October 1951 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned at a Board 
hearing at the RO in March 2008.  A transcript of the hearing 
is of record.

The issue of entitlement to service connection for Paget's 
disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence received on March 5, 2008, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issues of entitlement to service 
connection for acute back strain, cramps and pain of the 
right leg and hip and cramps and pain of the left leg and 
hip.




CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for acute back strain.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for cramps and pain of the right leg 
and hip.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for cramps and pains of the left leg 
and hip.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
issues of service connection for acute back strain, cramps 
and pains of the right leg and hip and cramps and pains of 
the left leg and hip; hence, there remain no allegations of 
errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
these issues and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for acute back 
strain is dismissed.

The issue of entitlement to service connection for cramps and 
pain of the right leg and hip is dismissed.

The issue of entitlement to service connection for cramps and 
pain of the left leg and hip is dismissed.


REMAND

The veteran contends that his currently diagnosed Paget's 
disease of the lumbar spine is etiologically related to his 
active service.  He essentially argues that he experienced 
symptoms of Paget's disease while in service, and was not 
correctly diagnosed with the disorder until years after 
separation from active duty.
 
VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran was provided a VA examination in September 2005.  
However, this examination was conducted by a nurse 
practitioner, and focused on whether the veteran's current 
Paget's disease is secondary to Bowen disease, which was 
diagnosed in service.  

The veteran has submitted a February 2008 statement by his 
treating physician, Dr. Toussaint, opining that the veteran's 
Paget's disease "could well have started while he was in 
service."  As Dr. Toussaint's statement raises the 
possibility that the veteran's Paget's disease is related to 
his active service, the veteran should be afforded a VA 
examination to determine whether there is an etiological 
relationship between his currently diagnosed Paget's disease 
and his active service.  

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the notification 
requirements and development procedures 
contained in the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.	Schedule the veteran for a VA 
examination, to be conducted by a VA 
physician, for the purpose of 
ascertaining the etiology of his 
Paget's disease.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
Paget's disease is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service.
    
A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.	Upon completion of the above, the AOJ 
should readjudicate the issue on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


